Citation Nr: 0725274	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.  The veteran testified before the undersigned 
Veterans Law Judge at a May 2007 video conference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in the Republic of Vietnam from May 1969 
to December 1970 with the 504th Military Police Battalion.  
In written statements, dated March 2005 and September 2006, 
and at an April 2007 Board hearing, the veteran stated that 
for the first three months he was at Phu Bai, his base was 
hit with shell and mortar attacks.  The U.S. Armed Services 
Center for Research of Unit Records (now called the U.S. Army 
and Joint Services Records Research Center (JSRRC)) did 
confirm rocket attacks on Phu Bai for the period the veteran 
was there with his unit.

Private and VA medical records show that the veteran has been 
diagnosed and treated for PTSD.  However, he has not been 
afforded a VA examination.  The RO should schedule a VA 
examination to determine whether there is a link between the 
veteran's current symptoms and the claimed stressor of rocket 
attacks on Phu Bai while he was stationed there.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
Board requires this information before it can accurately 
adjudicate the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be provided to the examiner, 
and the examiner should review the claims 
folder as part of the examination.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
examiner), should be conducted in order to 
identify and describe the current 
symptomatology attributable to the 
veteran's PTSD.  

The examiner is requested to include an 
opinion as to whether there is a link 
between the veteran's current symptoms and 
the rocket attacks on Phu Bai when the 
veteran was stationed there (his only 
corroborated stressor).  The report of 
examination must include a complete 
rationale for all opinions expressed.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal. If any 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



